Citation Nr: 1312704	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to December 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that proceeding is of record.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.

The issues of entitlement to service connection for hyperthyroidism and thyroid nodules, and bilateral carpal tunnel syndrome; and whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for peptic ulcer and upper gastrointestinal bleed have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for initial disability ratings in excess of 10 percent for degenerative joint disease of the left knee and degenerative joint disease of the right knee are decided. 

Information in the claims files indicates that the Veteran has applied for and been granted disability benefits from the Social Security Administration based on disabilities including degenerative joint disease of the knees.  Pursuant to the duty to assist, these records must be requested.  See 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Further, the Veteran underwent a VA examination in April 2009 to evaluate his degenerative joint disease of the left and right knees.  VA treatment records dated since the April 2009 VA examination indicate that the Veteran's bilateral knee disability has been worsening, as confirmed by radiological findings.  Additionally, during a Travel Board hearing before the undersigned Veterans Law Judge in January 2012, the Veteran testified that his degenerative joint disease of the left and right knees had worsened since 2009, including a decrease in flexion and extension and an increase in pain, bilaterally, and decreased mobility.  The Board notes that while the Veteran's knees were examined during a VA examination in January 2012 in response to a claim for a total rating based on individual unemployability due to service connected disabilities, the Veteran testified that such examination was inadequate because the examiner did not perform proper range of motion studies or instability testing of the knees.  

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Further, based on the Veteran's credible testimony, the report of the January 2012 VA examination is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his degenerative joint disease of the left and right knees.  Prior to scheduling any examination, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file or Virtual VA all outstanding treatment records pertinent to the issues on appeal.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should request from the Social Security Administration a copy of its decision awarding the Veteran disability benefits and of the record upon which the decision was based.

2.  The RO or the AMC should request the Veteran to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folders or Virtual VA, pertaining to treatment or evaluation of his degenerative joint disease of the left and right knees during the period of these claims.

3.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

4.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the left knee and degenerative joint disease of the right knee.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The supporting rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

						(CONTINUED ON THE NEXT PAGE)





This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

